Appeal from a judgment of the Superior Court for Thurston County, No. 04-1-00995-6. On August 2, 2004, Wm. Thomas McPhee, J., refused to suppress evidence relating to a methamphetamine possession charge, and on September 15, 2004, Richard D. Hicks, J., entered a judgment on a verdict of guilty. First degree escape conviction affirmed, denial of evidence suppression and methamphetamine possession conviction reversed, and case remanded by unpublished opinion per Houghton, J., concurred in by Armstrong, J.; Hunt, J., dissenting.